Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/20/21 have been fully considered but they are not persuasive.
Rejections under 35 USC 101
Applicant argues with respect to the 35 USC 101 rejection, 2A Prong One, “Amended independent claim 10 is directed to an improvement in the domain of "computer-related technology" as the present claims provide a solution to a problem of improvement location services between users on a network, and thus addresses the problem of multiple users traveling in space to help them communicate with one another. As indicated above, amended independent claim 10 is directed to particular solution(s) to the above-mentioned problem(s), and therefore amended independent claim 10 is not directed to an abstract idea.”
Examiner’s response – Applicant has not shown where the particular improvement to a computer-related technology is described in the specification and how this specifically maps to features of claim 10.  To show an improvement, there should be a technical explanation as to how to implement the invention in the specification, and the claim itself reflects the improvement in technology.
Further, while applicant has amended the claims to include further limitations, these limitation are not positively recited nor directed specifically to the identified subject matter of the preamble.  The preamble specifically states 
“An ephemeral Proximity as a Service (ePaaS) toolkit and data feed standard for developers to use to integrate the real-time positioning of users, wherein the toolkit works with a system comprising” (emphasis added).  
Thus the body of the claim should be directed towards limitations that define the “toolkit and data feed standard”.  However, instead, the only limitations are directed intended usage. 
“An ephemeral Proximity as a Service (ePaaS) toolkit and data feed standard for developers to use to integrate the real-time positioning of users, wherein the toolkit works with a system comprising” (emphasis added)
This vaguely indicates a developer can use the “toolkit and data feed standard” to integrate the real-time positioning of users, but offers not specific details that define the toolkit and data feed standard nor any specifics as to the structure and/or functionality of the integration of real-time positioning. 
“An ephemeral Proximity as a Service (ePaaS) toolkit and data feed standard for developers to use to integrate the real-time positioning of users, wherein the toolkit works with a system comprising…”
While the system is described in detail, such subject matter is not positively recited as the claim only states the toolkit “works with” this subject matter.  This does not mean toolkit requires or is defined by any of the subject matter of the “system”.  Accordingly, the claims is entirely lacking in defining any subject matter of “toolkit and data feed standard” and thus cannot possibly show an integration into a practical application. 

Applicant further argues Step 2A, Prong Two, that the amended limitations provide additional elements that integrate the judicial exception into a practical application.
Examiner’s response – In addition to the analysis in the above response, the examiner notes that the newly added limitations are at best “Generally linking the use of the judicial exception to a particular technological environment or field of use.”  This is explicitly indicated by the claim itself stating that the toolkit “works with” the system subject matter.  Thus the toolkit works with a particular technology, but that particular technology does define the toolkit.  Accordingly, the additional limitations do not provide integration into a practical application. 

Applicant further argues Step 2B, that the amended limitations provide for significantly more through the additional elements of the ePaas system.  
Examiner’s response – As noted in the above response, the claim is arranged such that the system limitations are not positively recited in relation to what the claim is actually directed towards.  The claim is directed towards a “toolkit and data feed standard”.  The tookit is intended to “work with” the system limitation elements, but is not defined by them.  The newly added limitations are at best “Generally linking the use of the judicial exception to a particular technological environment or field of use.” and do not provide for “significantly more”.

Rejections under 35 USC 102/103
Applicant argues “Neither Schmidt nor Roundtree teach the idea of a user safety bubble: "wherein the  predetermined settings comprise at least a safety bubble within which user device can communicate with one another using alerts and/or messages when users of the ePaaS system enter the safety bubble" as recited in claim 1. Further Schmidt and Roundtree do not teach or suggest the two-way communication recited in claim 1.”
Examiner’s response – The examiner asserts Schmidt still teaches the claim as amended.  Schmidt’s teaches the use of beacons that have an associated broadcast diameter that provides 
Further, Schmidt explicitly identifies and describes the two way communication.  Paragraph 23 indicates the beacon “is a device used to transmit and receive wireless communications over a short range” (Emphasis added).  This is further described in relation to paragraphs 24, 25 and 27.  Paragraph 24 and 25 describes the beacon from a pedestrian point of view to alert operators of vehicles nearby of their presence.  Similarly, Paragraph 27 indicates the vehicles can alert presence to the pedestrians.  Thus it is clear that two-communication does occur in transmitting alerts and receiving alerts.  Applicant’s arguments are not persuasive.

Applicant argues in relation to claim 7 that the alerts of Schmidt are static and are not “created by users”.  
Examiner’s response – Paragraph 25 explicitly provides for user created messages.  “However, the method of the present invention enables the user to create a customized primary proximity alert message as well.”  Applicant’s arguments are not persuasive.

Applicant’s arguments in regards to Claim 3, 4, 9 are moot in light of the new grounds of rejection.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.










Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 states “at least one user device connected to a network, wherein the user devices are able to communicate with each other” (emphasis added).  The scope of the claimed subject matter includes an embodiment with only one user device.  In such an embodiment, it is not clear how there can be user devices (plural) to communicate with each other when there is only one user device.  Claim 10 should read “at least two user devices” in order to avoid being indefinite
Claim 10 is directed towards “A toolkit and data feed standard” with the intended purpose of “works with a system comprising:…”.  While the system limitations add subject describing the system itself, they do no positive recite any elements or functionality specific to the identified “toolkit”.  Accordingly, it is unclear as to the intended scope of the “toolkit” and what comprises the “toolkit” the claim is supposed to be directed towards.  The specification is also completely silent on mentioning a “toolkit” let alone describing a “toolkit”.  Claims 11-15 are similarly deficient in not providing any limitations that further define what the “toolkit” comprises.  For the purposes of examination, the examiner considers the intended purpose of claim 10 to not have patentable weight.  However, the examiner will examine on the merits the system functionality.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an ephemeral Proximity as a Service (ePaas) toolkit and data feed standard for developers to use to integrate the real-time positioning of users.
In claim 10, the limitation ‘for developers to use to integrate the real- time positioning of users’ covers certain methods of organizing human activity in the form of managing interactions between people.  The interaction in this case being a location awareness between people.  This judicial exception is not integrated into a practical application. As the claim is currently constructed, the body of the claim lacks any structural or functional limitations that would show, for example, an improvement to the functioning of a technology or technical field, or applying the exception with a particular machine.  The claim indicates only an intended purpose of the toolkit/standard, the purpose being “for developer to use to integrate the real-time positioning of users”.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As similarly discussed above, the body of the claim lacks any structural or functional limitations that would show, for example, an improvement to the functioning of a technology or technical field, or applying the exception with a particular machine.  The claim indicates only an intended purpose of the toolkit/standard, the purpose being “for developer to 
Reviewing these elements under Step 2B for significantly more, the same logic applies as described above.  The additional limitations are at best “Generally linking the use of the judicial exception to a particular technological environment or field of use.”, and therefore the claim as a whole does not amount to significantly more.
Claims 11-15 are similarly deficient in showing integration into a practical application or having additional elements that are significantly more.  At best the limitations of these dependent claims generally link the use of the judicial exception to a particular technological environment or field of use, or are merely using a computer as a tool to perform the abstract idea.

Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Claims 10-15 are directed towards a “toolkit and data feed standard”.  As the claims do not contain any hardware or structural limitations specific to the toolkit itself, the claims seem to be directed towards software per se.   Software per se does not fall under one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 10, 11, 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0372864 by Schmidt (Schmidt).
With respect to claim 1, Schmidt teaches an ephemeral Proximity as a Service (ePaaS) system comprises: 
at least two user devices connected to a network, wherein the user devices are able to communicate with each other in two directions; (Paragraph 23-25, 27 – portable beacon, portable computing device- can transmit and receive alert messages, for example person to car and car to person) 

wherein the communication is shared for a predetermined time as determined by the user device's location, activity, or predetermined setting, (Paragraph 24, 25 – proximity alert communication based on location and activity and predetermined setting) wherein the predetermined settings comprise at least a customizable safety bubble within which user device can communicate with one another using alerts and/or messages when users of the ePaaS system enter the safety bubble 
(Schmidt’s teaches the use of beacons that have an associated broadcast diameter that provides for an alert message to be sent to, for example, a nearby vehicle in relation to a nearby pedestrian (Paragraph 7, 25, 27).   The broadcast diameter around the beacon can be equated a “safety bubble” (Fig. 1 example), and when one enters the diameter bubble, they can communicate their alerts to each other.  Paragraph 24 even explicitly describes this area as a “safety radius”)
With respect to claim 5, Schmidt teaches the ephemeral Proximity as a Service (ePaaS) system of claim 1, wherein the communications include beacons, alerts, and/or messages. (Paragraph 23-25)
With respect to claim 6, Schmidt teaches the ephemeral Proximity as a Service (ePaaS) system of claim 5, wherein the beacons include ongoing one-way communications to users of the network. (Paragraph 23-25 transmission of the primary alert message)
With respect to claim 7
With respect to claim 8, Schmidt teaches the ephemeral Proximity as a Service (ePaaS) system of claim 7, wherein the alerts are activated when a user enters a geographic safety bubble defined as a proximity to a user (Paragraph 24 – predefined safety radius)
Claim 10 is similar in scope to claim 1 and is rejected based on the same rationale. 
With respect to claim 11, Schmidt teaches the toolkit for developers to use to integrate the real-time positioning of users of claim 10, wherein the toolkit includes access to an ephemeral Proximity as a Service (ePaaS) system. (Paragraph 23-25)
With respect to claim 13, Schmidt teaches the toolkit for developers of claim 11, wherein the users are cyclists and drivers. (Paragraph 23-25 – vehicles and pedestrians including  those riding a bike, “cyclist nearby”)
With respect to claim 14, Schmidt teaches the toolkit for developers of claim 11, wherein the communications are data that are private (user-stored or server-stored) encrypted, ephemeral P2P anonymous, local stored privately, shared limited access, and public freely available, or combinations thereof. (Paragraph 24 – broadcasts can be considered shared limited access based on proximity and public within that proximity).
With respect to claim 15, Schmidt teaches the toolkit for developers of claim 11, wherein the communications include beacons, alerts, and/or messages. (Paragraph 23-25)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of US 2018/0103339 by Roundtree et al. (Roundtree).
With respect to claim 2, Schmidt as modified teaches the ephemeral Proximity as a Service (ePaaS) system of claim 1, wherein the system assists in networked travel of users through sharing real-time geolocations, providing proximity alerts, recording and sharing messages that include audio, video, images, or text through a platform (Fig. 2, 3, 5 paragraph 23-25, 27) 
Schmidt does not teach sharing messages through an encrypted technology platform that offers user-initiated privacy controls.  Roundtree teaches sharing message in a proximity network that includes an encrypted technology platform that offers user-initiated privacy controls (Paragraph 100, 106, 161 – encryption and privacy controls for sharing content in proximity based network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the proximity network of Schmidt to use the shared messaging encrypted technology platform of Roundtree.  One would be motivated to have this as it is desirable to protect a user’s privacy in a proximity type network (Roundtree Paragraph 40)
Claim 12 is similar in scope to claim 2 and is rejected based on the same rationale.
With respect to claim 17
Schmidt does not teach video and images.  Roundtree teaches proximity based sharing that can pictures, texts, video and other data (Paragraphs 100-101). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the proximity network of Schmidt to share video and images and other data as taught in Roundtree.  One would be motivated to have this as it is desirable to make communicating all types of information with others easier.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of US 2018/0108243 by Scherer (Scherer).
With respect to claim 3, Schmidt teaches the ephemeral Proximity as a Service (ePaaS) system of claim 1, wherein the users are performing certain activity types (Paragraph 7, 25 – driving, walking, cycling as examples).
Schmidt does not explicitly disclose the system determines the activity type automatically.  Scherer teaches a system can automatically determine an activity type. (Paragraph 42- proximity-based reminder system acquires data about the movement of the user's mobile device, and can differentiate between different states of movement—including standing still, walking, running, driving, and other states of movement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the system of Schmidt automatically determining activity type as in Scherer.  One would be motivated to have this as it provider both user convenience and further enhances safety features of Schmid (such as in paragraph 26)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Roundtree and US 2014/0257953 by Kaplan et al. (Kaplan).
With respect to claim 4, Schmidt teaches The ephemeral Proximity as a Service (ePaaS) system of claim 1, wherein the communications are data that a user can select to share from the group consisting of: shared limited access, and public freely available or combinations thereof (Paragraph 24-25 – shared alerts are limited based on radius from the beacon, shared alerts are public and freely available within the radius). Schmidt does not explicitly teach private (user-stored or server-stored) encrypted, ephemeral P2P anonymous, local stored privately.
Roundtree teaches proximity based data sharing that can be ephemeral P2P anonymous (Paragraph 101, 119, 131 – time or proximity restricted anonymous peer), shared limited (Paragraph 119, 139-141 – content permissions and restrictions), and local stored privately (Paragraph 100 – locally stored data, such as on a smart phone, kept private). 
Kaplan teaches proximity based data sharing that can be private encrypted (Paragraph 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sharing of data in Schmidt also include private (user-stored or server-stored) encrypted, ephemeral P2P anonymous, local stored privately as taught in Roundtree and Kaplan.  One would be motivated to have this as it is desirable to be able to control the privacy and security in sharing of one’s data.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of US 20170330233 by Bruno et al. (Bruno).
With respect to claim 9, Schmidt teaches the ephemeral Proximity as a Service (ePaaS) system of claim 1, wherein a user is in control of enabling and contextually controlling their location based proximity alert ( paragraph 25) but does not explicitly disclose may (1) keep their geolocation history and recordings private, (2) shared their geolocation history with individuals or groups, or (3) share their 
Bruno teaches preferences can be used in determining how geolocation history is shared (Paragraph 70).  IT would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the location based proximity alerts of Schmidt include the geolocation history preferences of Bruno.  One would be motivated to have this as it is desirable for a user to have control over their personal information. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of US 20070083323 by Rosenberg (Rosenberg).
With respect to claim 16, Schmidt teaches the ephemeral Proximity as a Service (ePaaS) system of claim 1, but does not disclose wherein the safety bubble is activity-type specific and changes shape and size based on the location, current speed, and direction of a user activity.
Rosenberg teaches a proximity region around a user can be activity-type specific and changes shape and size based on the location, current speed, and direction of a user activity. (Paragraph 32 and Fig. 4-5, Paragraph 33-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the safety bubble of Schmidt be activity-type specific and change shape as in Rosenberg.  One would be motivated to have this as it is desirable to make effective use of a proximity region that accounts for speed and direction.  For example, a user of Schmidt being more quickly alerted to a faster traveling car and thus giving them better more effective warning and notice. 

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of US 20190027028 by Fields et al. (Fields).
With respect to claim 18, Schmidt teaches the ephemeral Proximity as a Service (ePaaS) system of claim 1, wherein the user devices communicate with at least an API service in two directions. (Paragraph 7 and 25 – beacon can be interfaced through computing device running an application that acts as an API to be able to read information from and send commands to the beacon). Schmidt does not explicitly disclose additional services.
Fields teaches a similar proximity alert system that makes use of services such a fitness tracker device to assist in the alert notification (Paragraphs 27-28).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the beacon of Schmidt communicate with additional services such as in Fields.  Using existing personal services to easily incorporate personal proximity alerts would be obvious. 
With respect to claim 19, Schmidt as modified teaches the ephemeral Proximity as a Service (ePaaS) system of claim 18, wherein the services comprise activity trackers (Per the combination above, Fields teaches the service comprises an activity tracker – Paragraphs 27-28)
With respect to claim 20, Schmidt as modified teaches the ephemeral Proximity as a Service (ePaaS) system of claim 18, wherein the services comprise API services. (Paragraph 7 and 25 – beacon can be interfaced through computing device running an application that acts as (functionally equivalent to) an API to be able to read information from and send commands to the beacon).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R LAZARO/Primary Examiner, Art Unit 2455